DETAILED ACTION

Drawings

The drawings 1-3 are objected to under 37 CFR 1.83(a) because they fail to show  corresponding names for drawing structures/devices and /or  names for drawing steps/methods as described in the specification. The cited drawing(s) are a series of indistinct blank boxes devoid of labels; such labels would facilitate an understanding of the invention without undue searching of the specification.  The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The scope of the claim invention is not distinct; the term “…  wherein the servo steering torque can be generated by an actuator ...” (added remark) renders the claim combination unclear.  It is not distinct from the language whether or not the  servo steering torque is generated by an actuator.  Appropriate correction is required.     
Claims 2-10 and 12-14 are also rejected based on their dependency of the defected parent claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 5, 9 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsubaki at al. (Patent No.: US 2021/0114653 A1). 

Regarding claims 1 and 10-11, Tsubaki disclose a vehicle steering apparatus and method comprising:
receiving a driver's steering request (e.g., receiving driver’s steering angle / steering torque at a target steering torque generating section 200 – see par. 45-46; Figures 4-5); 
receiving a steering request from at least one driver assistance system (e.g., receiving a first torque signal Tref_c at adding section 251 to suppress the occurrence of an assist due to an offset value of the steering torque in a static steering state – see par. 54-55; Figure 5);
Note: the specification discloses the term “a steering request from at least one driver assistance system” as offset torque – see specification (Pub. No.: US 20200361526): par. 7, 22,  20. 

receiving at least one driving dynamics variable (e.g., receiving steering state STs and vehicle speed at the target steering torque generating section 200 - see par. 48-49; Figures 4-5 ); 
determining a static state (e.g., static steering state) in which a change of the driver's steering request and the driving dynamics variable each is below a predetermined threshold (e.g., determining a static steering state when the vehicle speed is 0 Km/h and steering torque is set to zero or the steering angle is within a predetermined range – for instance, -θh1 and θh2 / θh1 and -θh2 - during a turning process - see par. 16, 54-55 and 88); and 
if the static state has been determined (e.g., static steering): adjusting the servo steering torque by regulating (e.g.,  motor current command value (Imc) is corrected based on a target torsional angle Δθref, which is determined based on a target steering torque Tref and static steering state when the vehicle speed is 0 Km/h and steering torque is set to zero or the steering angle is within a range during a turning process. As a motor of the EPS is driven based on the motor current command value (Imc), steering torque is generated and controlled  – see par. 61-64, 16, 48, 54-55,85 and 88 ), wherein a control variable (e.g., the target steering torque Tref) for the regulation is determined based on a driver's steering request  and the steering request by the driver assistance system (e.g., a target steering torque Tref  is determined based on driver’s steering angle and steering torque and first torque signal Tref_c (e.g., claim 10 limitation: model) – see par. 45-46, 54-55, 57-58; Figures 4-5).

Regarding claim 5, Tsubaki disclose a vehicle steering apparatus and method wherein when the servo steering torque is adjusted by regulating, it is switched to controlling the servo steering torque (e.g.,  motor current command value (Imc) is corrected based on a target torsional angle Δθref, which is determined based on a target steering torque Tref and static steering state when the vehicle speed is 0 Km/h and steering torque is set to zero or the steering angle is within a range during a turning process. As a motor of the EPS is driven based on the motor current command value (Imc), steering torque is generated and controlled  – see par. 61-64, 16, 48, 54-55,85 and 88).

Regarding claim 9, Tsubaki disclose a vehicle steering apparatus and method wherein for the regulation, one or more of the driver's steering request (e.g., driver’s steering angle / steering torque received at a target steering torque generating section 200) and a driver's steering request without the intervention of the driver assistance system is determined based on a model (e.g., motor current command value (Imc) is corrected based on a target torsional angle Δθref, which is determined based on a target steering torque Tref and static steering state when the vehicle speed is 0 Km/h and steering torque is set to zero or the steering angle is within a range during a turning process; wherein the target steering torque Tref is determined based on driver’s steering angle / steering torque and first torque signal Tref_c (e.g., limitation: … determined based on a model)  – see par. 61-64, 16, 45-46, 48, 54-58,85 and 88; Figures 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664